DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. 	This communication is in response to amendments filed on 10/22/2021.
	Claims 1, 8 and 15 have been amended.
	Claims 1-20 remain pending.


Claim Objections

Although Applicant’s amendment to claim 15 in response to the previously raised claim objection to this claim has been considered and obviates previous objection, claim 1 remains objected to because of the following informality:

2.	Claim 1 is directed to “A network mediator device” in the preamble and recites, “a network mediator application executing on a network mediator device and being configured to perform” in the third limitation of the claim. Although it is understood that these recitations are intended to refer to the same network mediator device, because the second reference also recites “a network mediator device” this is unclear and causes potential antecedent basis issues for which of these two recitations subsequent references to “the network mediator device” in the claims refer to. Applicant is therefore the network mediator device”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Although Applicant’s amendments to claim 1 have been considered and obviate the previous rejection of these claims under 35 U.S.C. 112(a), claims 1-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, for the following reasons:

3.	Claims 8 and 15 still include the limitation reciting, “in response to determining, by the network mediator, that the one or more of network device does not satisfy any of the one or more conditions set forth in the policy that applies to the one or more of network device, transmitting no message to the device management server”. Support for this negative limitation is not found in the specification.
	Applicant’s previous remarks state that support for these amendments is provided in paragraphs 107 and 91 of the Applicant’s published patent application. Paragraph [0091] recites receiving responses, determining whether parsed responses should be transmitted to a management system, and generating and transmitting reports based on aggregated or restructured responses. Paragraph [0107] recites similar disclosure, as well as reciting that if a SNMP response does not include requested information, then the mediator may resend an SNMP query to output device and/or notify device management system that the requested information has not yet been obtained. 
	Neither of these paragraphs provides support for no message being transmitted to the device management server in response to determining that the network device does not satisfy any of one or more conditions set forth in a policy, as claimed.
	It is acknowledged that the specification of the claimed invention does specify that in response to determining that a response does satisfy the condition set forth in the policy, the mediator may generate a message based on the response, and transmit the message to the device management server, as previously included in the claims. This is disclosed in paragraphs [0011] and [0127] of printed publication US 
	If Applicant believes that the specification, as originally filed, does in fact provide support for this limitation, Applicant is urged to cite where this support can be found or amend the claim language to be in line with language provided by the specification.
	Claims 9-14 and 16-20 are rejected in view of their respective dependencies from claims 8 and 15.

4.	Claims 1, 8 and 15 have been amended to recite, “wherein the one or more conditions specify one or more of….a form of the response to be sent to the device management server”. There is no support found in the specification for “a form of the response” to be sent to the device management server. Referring to printed publication US 2019/0268219, the closest descriptions corresponding to this limitation found are in [0009] reciting that a policy may specify “a format type of a message to be sent to the device management server, and/or a format type of instructions to be sent to the network device” and [0011] which recites conditions set forth in the policy may specify “a format of reporting messages to be sent to the device management server”. However, these recitations are interpreted as referring to a format for the message transmitted from the network mediator device to the device management server, which 
	If Applicant believes that the specification does in fact provide support for a condition specifying a form of the response from the network device, Applicant is urged to cite where this support can be found.
Claims 2-7, 9-14 and 16-20 are rejected in view of their respective dependencies from claims 1, 8 and 15.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reason:

5.	Claims 1, 8 and 15 have been amended to recite, “wherein the one or more conditions specify one or more of….a form of the response to be sent to the device management server”. As noted above with regards to the rejection of claims 1-20 under 35 U.S.C. 112(a), the specification lacks sufficient support for a condition specifying a format of the response, a format for the message sent to the device management server that is based on the response, or whether such a form/format includes any specific data or structure. 
	For purposes of examination, it is interpreted that a response received from the network device satisfies one or more conditions when it is formatted to include a particular type of information.
	Claims 2-7, 9-14 and 16-20 are rejected in view of their respective dependencies from claims 1, 8 and 15.


Response to Arguments
6.	Applicant's arguments regarding the applied references not teaching or suggesting the amended limitation of the independent claims have been fully considered but they are not persuasive. 
	Specifically, Applicant first submits that there is no way of mapping Watanabe’s relay device 1, server 2 and unit 3 onto the applicants’ mediator, the applicants’ device management server, and the applicants’ network device. As discussed during the interview of 10/07/2021, FIG. 14 of Watanabe illustrates that the relay device, corresponding with the claimed mediator device, transmits a message to the operation management server, corresponding with the claimed device management server. This message is based on a response received at the relay from a network device. Specifically, paragraph [0138] describes that the information in the message being 
With regards to the newly amended limitations, it is argued that Watanabe does not cure the deficiencies of Imai because it is asserted that Watanabe’s relay device does not check whether the response from the network device satisfies one or more of: a timing for reporting the response to the device management server, an aggregation scheme for presenting the response to the device management server, or a form of the response to be sent to the device management server, as amended in independent claims 1, 8 and 15. 
	While the currently applied references do not teach a condition of a timing for reporting the response to the device management server or an aggregation scheme for presenting the response to the device management server, the language of this amended limitation is in alternative form and it is submitted that Watanabe does teach the network mediator device determining whether a response from the network device satisfies one or more conditions specifying a form of the response to be sent to the device management server. It is noted that on 10/13/2021 Applicant provided a draft of these proposed amendments and was advised that “a form of the response” should be described more thoroughly in order to overcome the prior art. Applying the broadest reasonable interpretation to this language, it is submitted that the teachings of Watanabe for determining whether verification side output received from a verification VM, or network device, satisfies a condition for specific information to be sent to a 
	The rejection is therefore maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2004/0139188) in view of Watanabe et al. (US 2017/0286259).

Regarding claim 1, Imai teaches a network mediator device comprising: 
a processor (a CPU that performs a process by a program, [0051]); 
a memory unit (a RAM and ROM that are used for the process by the program, [0051]); 
a network mediator application executing on a network mediator device (management mediating device 10 of FIG. 1) and being configured to perform: 
receiving, at the network mediator device, from a device management server (management system 70 of FIG. 1), one or more policies for configuring or managing one or more network devices (the management system 70 creates a previously prepared command in accordance with the SOAP standards and transmits the command to the management mediating device 10, [0082]; This command is received by the management system communication unit 1 using the HTTP communication function, [0084]); 
wherein the network mediator device (management mediating device 10 of FIG. 1) is separate from the device management server (management system 
for each policy from the one or more policies: 
determining, by the network mediator device, a network device, from the one or more network devices, to which the policy applies (determines that the destination of the command is the management object system 30, [0084]); 
based on the policy, generating, by the network mediator device, one or more instructions for configuring or managing the network device (the management system communication 1 extracts a substantive command portion by using the SOAP processing function, [0084]; two or more commands accumulated in the storing unit 4 may exist, and the commands of which destinations are the management object system 30 may be sent to the management object system communication unit 3, [0084]); 
transmitting, by the network mediator device, the one or more instructions to the one or more network devices (the is command input to the management object system 30 from the management object system communication unit 3, [0084]); 
upon receiving, by the network mediator device, from the one or more of network devices, a response to the one or more instructions (After processing the command, the management object 30 outputs a response 
generating by the network mediator device, based on the response, a message indicating that the one or more conditions set forth in the policy are satisfied by the one or more of network device (two or more responses accumulated in the storing unit 4 may exist, and these responses may be transferred to the management system, [0086]), and 
transmitting, by the network mediator device, the message from the network mediator device to the 49986-0920 (RSID 1-961_FN201800037) 2device management server (the response stored in the storing unit 4 received from the management object system 30 is transferred to the management system 70, [0086]).
	However, Imai does not explicitly disclose determining, by the network mediator device, whether the response satisfies one or more conditions set forth in the policy that applies to the one or more of network devices, wherein the one or more conditions specify one or more of a timing for reporting the response to the device management server, an aggregation scheme for presenting the response to the device management server, a type of the response to be reported to the device management server, or a form of the response to be sent to the device management server, or that the generating and transmitting the message by the network mediator device and for the device management server is in response to that determination.

determining, by the network mediator device, whether the response satisfies one or more conditions set forth in a policy that applies to the one or more of network devices (the determination unit 13 compares the operation-side output 156 and the verification-side output 157, [0073]; When the comparison result 158 accords, the determination unit 13 determines that the configuration change has succeeded, [0074]); 
wherein the one or more conditions specify one or more of: a timing for reporting the response to a device management server, an aggregation scheme for presenting the response to the device management server, a type of the response to be reported to the device management server, or a form of the response to be sent to the device management server (Verification data 200 in FIG. 5 is data used when the determination unit 13 described below determines a verification result. The comparison result 158 is data registered by the determination unit 13, [0071]); and 
in response to determining, by the network mediator device, that the one or more of network device satisfies the one or more 
generating by the network mediator device, based on the response, a message indicating that the one or more conditions set forth in the policy are satisfied by the one or more of network device (The completion processor 14 determines whether there is a difference between the operation side output 156 and the verification-side output 157 from the comparison result 158 (step S304), [0138]), and 
transmitting, by the network mediator device, the message from the network mediator device to the 49986-0920 (RSID 1-961_FN201800037) 2device management server (When there is no difference (No in step S304), the completion processor 14 transmits notification of success of the configuration change to the input/output control unit 21 of the operation management server 2 (step S305), [0138]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a relay device comparing output results of a configuration change in the system/method of Imai as suggested by Watanabe in order for the relay device to determine and notify the success or failure of the configuration change. One would be motivated to combine these teachings to reduce the processing load on a system administrative server.

Regarding claim 2, Imai teaches the network mediator device of Claim 1, wherein the network mediator device is configured as a standalone computer server (management mediating device 10 of FIG. 1); 
	wherein the network mediator device is configured to directly manage the one or more network devices (the management mediating device 10 is connected to the management object system 30, [0046]);
wherein the device management server is configured as a standalone computer server separate from the network mediator device (management system 70 of FIG. 1); 
wherein the device management server is configured to indirectly manage the one or more network devices (performing remote management of the management object system 30 via the management mediating device 10, [0055]); 
wherein the network mediator device communicates with the device management server through one or more communications firewalls (the management mediating device 10 includes a management system communication unit 1 for connecting the inside of the fire wall 20 via the Internet 80 to the management system 70 at the outside of the fire wall 20, [0062]); 
Docket No. 49986-0920 (RSID 1-961)-35-wherein a network device managing system comprises one or more additional network mediators (management mediating device 32 of FIG. 1); and 
wherein the one or more network devices comprise one or more of: a multifunction peripheral device, a printer, a scanner, a fax machine, a workstation, a laptop, a personal computer, a personal digital assistant, or a tablet (The management object system 30 may include a plurality of image processing apparatuses 31 such as a 

Regarding claim 3, Imai teaches the network mediator device of Claim 1, wherein a policy, from the one or more policies, comprises one or more of: an identification of a network device, a type of information that is requested from a network device, a type of information that is not to be reported from a network device to the device management server, a time schedule for polling information from a network device, one or more conditions for processing a response received from a network device, a format type of a message to be sent to the device management server, or a format type of instructions to be sent to a network device (One example of the predetermined operation may be an operation in which a counter value of the number of pages printed by the image processing apparatus is read, and the read counter value is output as a response to the command. Another example of the predetermined operation may be an operation in which a temperature of a heater incorporated in the image processing apparatus is controlled to be a temperature indicated in the command, [0084]); and 
wherein the one or more conditions set forth in the policy specify one or more of: a type of information to report to the device management server, a timing for reporting information to the device management server, an aggregation scheme for presenting information to the device management server, or a format of reporting messages to be sent to the device management server (a parameter such as a counter value of the number of printed pages, a command process status (e.g., indicating that the operation specified by the command was normally completed, or that the operation specified by 

Regarding claim 7, Imai teaches the network mediator device of Claim 1, wherein the network mediator application is further configured to perform: 
establishing a second communications connection between the network mediator device and the network device (the management mediation device 10 is connected to the management object system 30 and a fire wall 20 by a LAN (local area network), [0046]).


8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Imai-Watanabe in view of Ansari et al. (US 2008/0189774).

Regarding claim 4, Imai-Watanabe do not explicitly disclose the network mediator device of Claim 1, wherein the network mediator application is further configured to perform sending an authentication request from the network mediator device to the device management server, and upon receiving, from the device management server, a 
	Ansari teaches wherein a network mediator application is configured to perform: 
sending an authentication request from a network mediator device to a device management server (at step 701, the gateway’s control channel interface 120h sends and receives a connection request to create a Transmission Control Protocol (TCP) on Transport Layer Security (TLS) connection (i.e. control channel 210) with the presence and networking infrastructure 1106 in the service management center 201, [0121]); and 
upon receiving, from the device management server, a first answer to the authentication request: 
transmitting authentication credentials from the network mediator device to the device management server (the gateway encrypts certain data and sends the encrypted data in what is referred to as an authentication request to the service management center 201 across the control channel 210. Through the presence and networking infrastructure 1106 this authentication request is sent to the authentication manager 1124 (step 703), [0121]); 

upon receiving the second answer from the device management server: 
parsing the second answer to determine whether the network mediator device is successfully authenticated to the device management server (the gateway’s control channel interface 120h marks the control channel 210 connection as up and raises a notification event to the service manager 120i, [0121]); and 
in response to determining that the network mediator device is successfully Docket No. 49986-0920 (RSID 1-961)-36-authenticated to the device management server, requesting the one or more policies from the device management server (at step 705, when the user makes an application service request through the gateway device, the service manager 120i sends a service request for application services to the service management center 201, [0123]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to properly authenticate a gateway or mediation device in the system/method of Imai-Watanabe as suggested by Ansari in order to ensure that only authorized devices are able establish connections with a management system. One would be motivated to combine these teachings because it would protect the system from being accessed by unauthorized users and devices.


9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imai-Watanabe in view of Chakravarthy et al. (US 2013/0036216).

Regarding claim 5, Imai-Watanabe do not explicitly disclose the network mediator device of Claim 1, wherein the network mediator application is further configured to perform receiving, from the network device, one or more Simple Network Messaging Protocol (SNMP) messages, wherein the one or more SNMP messages comprise one or more of: a trap message, an alert, a warning, or a status report, analyzing the one or more SNMP messages to determine whether to report at least one of the one or more SNMP messages to the device management server, and in response to determining that at least one of the one or more SNMP messages is to be reported to the device management server generating one or more reporting messages that include at least one of the one or more SNMP messages, and transmitting the one or more reporting messages to the device management server.  
	Chakravarthy teaches wherein a network mediator application is configured to perform: 
receiving, from a network device, one or more Simple Network Messaging Protocol (SNMP) messages (The agent system may include software, hardware, or firmware designed to transmit alerts in response to conditions on the agent system, [0014]; The alerts may take the form of Simple Network Management Protocol (SNMP) traps, [0014]); 

analyzing the one or more SNMP messages to determine whether to report at least one of the one or more SNMP messages to the device management server (The offload engine 203a may receive the SNMP trap from agent system 201 and call the event generator 203b. The event generator 203b may then parse the SNMP PDU, [0016]; The event generator engine 203 can then determine the number of events generated and the time at which they were generated using the cache, and only inject events into the device objects when the constraints were met, [0018]); and 
in response to determining that at least one of the one or more SNMP messages is to be reported to the device management server: generating one or more reporting messages that include at least one of the one or more SNMP messages (an alert from an agent system may be converted into an event with a pre-determined structure, [0021]), and transmitting the one or more reporting messages to the device management server (transmitting the event structure to a management system, such as the management system 202 from FIG. 2, [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize SNMP trap messages in the system/method of Imai-Watanabe as suggested by Chakravarthy as a way to alert a managing device. One would be motivated to combine these teachings because an .


10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Imai-Watanabe in view of Mukerji et al. (US 9,106,479).

Regarding claim 6, Imai teaches the network mediator device of Claim 1, wherein the network mediator application is further configured to perform: 
prior to receiving the one or more policies from the device management server, establishing a first communications connection between the network mediator device and the device management server (the management system communication unit 1 activates the HTTP communication function, and makes connection to the management system 70 via the fire wall and the Internet, [0082]); and 
wherein establishing the first communications connection with the device management server comprises: 
generating and transmitting, from the network mediator device to the device management server, a mediator request for establishing the first communications connection (in order to start the connection between the customer system 60 and the management system 70, since the fire wall exists, it is necessary that the connection start request should be transmitted from the management mediating device 10 to the management system 70, [0053]).

Mukerji teaches in response to transmitting a mediator request to a device management server (the SAC sends a SYN packet 510 to the server, column 8 lines 48-49), receiving, from the device management server, a server acknowledgment and a server request for establishing a first communications connection (The server responds by sending a SYN-ACK packet 512, column 8 lines 49-50); 
in response to receiving the server acknowledgment and the server request from the device management server, generating and transmitting, to the device management server, a mediator acknowledgment to confirm that the first communications connection has been established (The SAC then responds by sending an ACK packet 514 to the server, column 8 lines 50-51); and 
Docket No. 49986-0920 (RSID 1-961)-37-wherein the first communications connection between the network mediator device and the device management server is a TCP/IP connection (network devices that use the Transmission Control Protocol/Internet Protocol (“TCP/IP”) suite of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a TCP handshake in the system/method of Imai-Watanabe as suggested by Mukerji in order to establish a connection. One would be motivated to combine these teachings because one would recognize this three-way handshake as a way to efficiently establish reliable connections between managing and managed devices.



11.	Claims 8-10 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of Watanabe and in further view of Khandelwal et al. (US 2017/0126664).

Regarding claim 8, Imai teaches a method comprising: 
receiving, at a network mediator, from a device management server (management system 70 of FIG. 1), one or more policies for configuring or managing one or more network devices (the management system 70 creates a previously prepared command in accordance with the SOAP standards and transmits the command to the management mediating device 10, [0082]; This command is received by the management system communication unit 1 using the HTTP communication function, [0084]); 

for each policy from the one or more policies: 
determining, by the network mediator, a network device, from the one or more network devices, to which the policy applies (determines that the destination of the command is the management object system 30, [0084]); 
based on the policy, generating, by the network mediator, one or more 49986-0920 (RSID 1-961_FN201800037) 5instructions for configuring or managing the one or more of network devices (the management system communication 1 extracts a substantive command portion by using the SOAP processing function, [0084]; two or more commands accumulated in the storing unit 4 may exist, and the commands of which destinations are the management object system 30 may be sent to the management object system communication unit 3, [0084]); 
transmitting, by the network mediator, the one or more instructions to the one or more of network device (the is command input to the management object system 30 from the management object system communication unit 3, [0084]); 
upon receiving, by the network mediator, from the one or more of network device, a response to the one or more instructions (After processing the command, the management object 30 outputs a response to the command, [0085]; This response is received by management object system communication unit 3, [0085]): 

transmitting, by the network mediator device, the message from the network mediator to the device management server (the response stored in the storing unit 4 received from the management object system 30 is transferred to the management system 70, [0086]).
However, Imai does not explicitly disclose determining, by the network mediator device, whether the response satisfies one or more conditions set forth in the policy that applies to the one or more network device, wherein the one or more conditions specify one or more of a timing for reporting the response to the device management server, an aggregation scheme for presenting the response to the device management server, a type of the response to be reported to the device management server, or a form of the response to be sent to the device management server, or that the generating and transmitting the message by the network mediator device and for the device management server is in response to that determination.
Watanabe teaches upon receiving, by a network mediator, from one or more of network device, a response to one or more instructions (the result acquisition unit 113 
determining, by the network mediator, whether the response satisfies one or more conditions set forth in a policy that applies to the one or more of network device (the determination unit 13 compares the operation-side output 156 and the verification-side output 157, [0073]; When the comparison result 158 accords, the determination unit 13 determines that the configuration change has succeeded, [0074]); 
wherein the one or more conditions specify one or more of: a timing for reporting the response to a device management server, an aggregation scheme for presenting the response to the device management server, a type of the response to be reported to the device management server, or a form of the response to be sent to the device management server (Verification data 200 in FIG. 5 is data used when the determination unit 13 described below determines a verification result. The comparison result 158 is data registered by the determination unit 13, [0071]); and
in response to determining, by the network mediator, that the one or more of network device satisfies one or more conditions set forth in the policy that applies to the one or more of network device: 
generating by the network mediator, based on the response, a message indicating that the one or more conditions set forth in the policy are satisfied by the one or more network device (The completion processor 14 determines whether there is a difference 
transmitting, by the network mediator device, the message from the network mediator to a device management server (When there is no difference (No in step S304), the completion processor 14 transmits notification of success of the configuration change to the input/output control unit 21 of the operation management server 2 (step S305), [0138]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a relay device comparing output results of a configuration change in the system/method of Imai as suggested by Watanabe in order for the relay device to determine and notify the success or failure of the configuration change. One would be motivated to combine these teachings to reduce the processing load on a system administrative server.
However, Imai-Watanabe do not explicitly disclose in response to determining, by the network mediator, that the one or more of network device does not satisfy any of the one or more conditions set forth in the policy that applies to the one or more of network device, transmitting no message to the device management server.
	Khandelwal teaches upon receiving, by a network mediator device, from one or more of network device, a response to one or more instructions:
	determining, by the network mediator device, whether the response satisfies one or more conditions set forth in a policy that applies to the one or more of network device 
	in response to determining, by the network mediator, that the one or more of network device does not satisfy any of the one or more conditions set forth in the policy that applies to the one or more of network device, transmitting no message to the device management server (If the validation of the SSL certificate of the server 106 fails, the intermediary device may deny or drop the requested clientless SSL VPN connection, and/or may send a message to the client 102 indicating the failure, [0298]; responsive to determining that the server 106 does not meet the condition of the preconfigured policy at decision block 895 and/or that the SSL certificate of the server 106 cannot be validated, the intermediary device 801 may deny, terminate or drop the connection with the server 106 and/or send an error message to the client 102, [0299]; Examiner’s note: it is the client in Khandelwal which corresponds to the claimed device management server, as the intermediary device in Khandelwal initiates communications with the server, or network device, based on a command received from the client. The cited portions recite an error message sent to the client in response to validation/policy failure as an alternative to dropping a connection with the server, and therefore teach an instance where, similarly to the claim limitation, no message is transmitted to the client, or device management server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only transmit necessary messages in the system/method of Imai-Watanabe as suggested by Khandelwal in order to reduce 

Regarding claim 9, Imai teaches the method of Claim 8, the network mediator is configured as a standalone computer server (management mediating device 10 of FIG. 1); 
	wherein the network mediator is configured to directly manage the one or more network devices (the management mediating device 10 is connected to the management object system 30, [0046]);
wherein the device management server is configured as a standalone computer server separate from the network mediator (management system 70 of FIG. 1); 
wherein the device management server is configured to indirectly manage the one or more network devices (performing remote management of the management object system 30 via the management mediating device 10, [0055]); 
wherein the network mediator communicates with the device management server through one or more communications firewalls (the management mediating device 10 includes a management system communication unit 1 for connecting the inside of the fire wall 20 via the Internet 80 to the management system 70 at the outside of the fire wall 20, [0062]); Docket No. 49986-0920 (RSID 1-961)-35-and 
wherein the one or more network devices comprise one or more of: a multifunction peripheral device, a printer, a scanner, a fax machine, a workstation, a laptop, a personal computer, a personal digital assistant, or a tablet (The management 

Regarding claim 10, Imai teaches the method of Claim 8, wherein a policy, from the one or more policies, comprises one or more of: an identification of a network device, a type of information that is requested from a network device, a type of information that is not to be reported from a network device to the device management server, a time schedule for polling information from a network device, one or more conditions for processing a response received from a network device, a format type of a message to be sent to the device management server, or a format type of instructions to be sent to a network device (One example of the predetermined operation may be an operation in which a counter value of the number of pages printed by the image processing apparatus is read, and the read counter value is output as a response to the command. Another example of the predetermined operation may be an operation in which a temperature of a heater incorporated in the image processing apparatus is controlled to be a temperature indicated in the command, [0084]); and 
wherein the one or more conditions set forth in the policy specify one or more of: a type of information to report to the device management server, a timing for reporting information to the device management server, an aggregation scheme for presenting information to the device management server, or a format of reporting messages to be sent to the device management server (a parameter such as a counter value of the number of printed pages, a command process status (e.g., indicating that the operation 

Regarding claim 14, Imai teaches the method of Claim 8, further comprising: 
establishing a second communications connection between the network mediator and the network device (the management mediation device 10 is connected to the management object system 30 and a fire wall 20 by a LAN (local area network), [0046]).

Regarding claim 15, Imai teaches one or more non-transitory computer-readable storage media storing one or more computer instructions which, when executed by one or more processors, cause the one or more processors to perform: 
	receiving, at a network mediator, from a device management server (management system 70 of FIG. 1), one or more policies for configuring or managing one or more network devices (the management system 70 creates a previously prepared command in accordance with the SOAP standards and transmits the command to the management mediating device 10, [0082]; This command is received 
wherein the network mediator (management mediating device 10 of FIG. 1) is separate from the device management server (management system 70 of FIG. 1) and separate from the one or more network devices (image processing device 31 of FIG. 1); and 
for each policy from the one or more policies: 
determining, by the network mediator, a network device, from the one or more network devices, to which the policy applies (determines that the destination of the command is the management object system 30, [0084]); 
based on the policy, generating, by the network mediator, one or more instructions for configuring or managing the network device (the management system communication 1 extracts a substantive command portion by using the SOAP processing function, [0084]; two or more commands accumulated in the storing unit 4 may exist, and the commands of which destinations are the management object system 30 may be sent to the management object system communication unit 3, [0084]); 
transmitting, by the network mediator, the one or more instructions to the network device (the is command input to the management object system 30 from the management object system communication unit 3, [0084]); 
upon receiving, by the network mediator, from the network device, a response to the one or more instructions (After processing the command, the management object 30 outputs a response to the command, [0085]; This 
generating by the network mediator, based on the response, a message indicating that the one or more conditions set forth in the policy are satisfied by the network device (two or more responses accumulated in the storing unit 4 may exist, and these responses may be transferred to the management system, [0086]), and 
transmitting, by the network mediator, the message from the network mediator to the device management server (the response stored in the storing unit 4 received from the management object system 30 is transferred to the management system 70, [0086]).
	However, Imai does not explicitly determining, by the network mediator, whether the response satisfies one or more conditions set forth in the policy that applies to the network device, wherein the one or more conditions specify one or more of a timing for reporting the response to the device management server, an aggregation scheme for presenting the response to the device management server, a type of the response to be reported to the device management server, or that the generating and transmitting the message by the network mediator and for the device management server is in response to that determination.
	Watanabe teaches upon receiving, by a network mediator, from a network device, a response to the one or more instructions (the result acquisition unit 113 
determining, by the network mediator, whether the response satisfies one or more conditions set forth in the policy that applies to the network device (the determination unit 13 compares the operation-side output 156 and the verification-side output 157, [0073]; When the comparison result 158 accords, the determination unit 13 determines that the configuration change has succeeded, [0074]); 
wherein the one or more conditions specify one or more of: a timing for reporting the response to a device management server, an aggregation scheme for presenting the response to the device management server, a type of the response to be reported to the device management server, or a form of the response to be sent to the device management server (Verification data 200 in FIG. 5 is data used when the determination unit 13 described below determines a verification result. The comparison result 158 is data registered by the determination unit 13, [0071]); and
in response to determining, by the network mediator, that the network device satisfies one or more conditions set forth in the policy that applies to the network device: 
generating by the network mediator, based on the response, a message indicating that the one or more conditions set forth in the policy are satisfied by the network device (The completion processor 14 determines whether there is a difference between the 
transmitting, by the network mediator, the message from the network mediator to a device management server (When there is no difference (No in step S304), the completion processor 14 transmits notification of success of the configuration change to the input/output control unit 21 of the operation management server 2 (step S305), [0138]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a relay device comparing output results of a configuration change in the system/method of Imai as suggested by Watanabe in order for the relay device to determine and notify the success or failure of the configuration change. One would be motivated to combine these teachings to reduce the processing load on a system administrative server.
	However, Imai-Watanabe do not explicitly disclose in response to determining, by the network mediator, that the network device does not satisfy any of the one or more conditions set forth in the policy that applies to the network device, transmitting no message to the device management server.
	Khandelwal teaches upon receiving, by a network mediator, from a network device, a response to one or more instructions:
	determining, by the network mediator, whether the response satisfies one or more conditions set forth in a policy that applies to the network device (the intermediary 
	in response to determining, by the network mediator, that the network device does not satisfy any of the one or more conditions set forth in the policy that applies to the network device, transmitting no message to the device management server (If the validation of the SSL certificate of the server 106 fails, the intermediary device may deny or drop the requested clientless SSL VPN connection, and/or may send a message to the client 102 indicating the failure, [0298]; responsive to determining that the server 106 does not meet the condition of the preconfigured policy at decision block 895 and/or that the SSL certificate of the server 106 cannot be validated, the intermediary device 801 may deny, terminate or drop the connection with the server 106 and/or send an error message to the client 102, [0299]; Examiner’s note: it is the client in Khandelwal which corresponds to the claimed device management server, as the intermediary device in Khandelwal initiates communications with the server, or network device, based on a command received from the client. The cited portions recite an error message sent to the client in response to validation/policy failure as an alternative to dropping a connection with the server, and therefore teach an instance where, similarly to the claim limitation, no message is transmitted to the client, or device management server).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to only transmit necessary messages in the system/method of Imai-Watanabe as suggested by Khandelwal in order to reduce transmission and processing of messages with information which does impact or 

Regarding claim 16, Imai teaches the one or more non-transitory computer-readable storage media of Claim 15, wherein the network mediator is configured as a standalone computer server (management mediating device 10 of FIG. 1); 
	wherein the network mediator is configured to directly manage the one or more network devices (the management mediating device 10 is connected to the management object system 30, [0046]);
wherein the device management server is configured as a standalone computer server separate from the network mediator (management system 70 of FIG. 1); 
wherein the device management server is configured to indirectly manage the one or more network devices (performing remote management of the management object system 30 via the management mediating device 10, [0055]); 
wherein the network mediator communicates with the device management server through one or more communications firewalls (the management mediating device 10 includes a management system communication unit 1 for connecting the inside of the fire wall 20 via the Internet 80 to the management system 70 at the outside of the fire wall 20, [0062])Docket No. 49986-0920 (RSID 1-961)-35-; and
wherein the one or more network devices comprise one or more of: a multifunction peripheral device, a printer, a scanner, a fax machine, a workstation, a laptop, a personal computer, a personal digital assistant, or a tablet (The management object system 30 may include a plurality of image processing apparatuses 31 such as a 

Regarding claim 17, Imai teaches the one or more non-transitory computer-readable storage media of Claim 15, wherein a policy, from the one or more policies, comprises one or more of: an identification of a network device, a type of information that is requested from a network device, a type of information that is not to be reported from a network device to the device management server, a time schedule for polling information from a network device, one or more conditions for processing a response received from a network device, a format type of a message to be sent to the device management server, or a format type of instructions to be sent to a network device (One example of the predetermined operation may be an operation in which a counter value of the number of pages printed by the image processing apparatus is read, and the read counter value is output as a response to the command. Another example of the predetermined operation may be an operation in which a temperature of a heater incorporated in the image processing apparatus is controlled to be a temperature indicated in the command, [0084]); and 
wherein the one or more conditions set forth in the policy specify one or more of: a type of information to report to the device management server, a timing for reporting information to the device management server, an aggregation scheme for presenting information to the device management server, or a format of reporting messages to be sent to the device management server (a parameter such as a counter value of the number of printed pages, a command process status (e.g., indicating that the operation .  


12.	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Imai-Watanabe-Khandelwal in view of Ansari et al. (US 2008/0189774).


Regarding claim 11, Imai-Watanabe-Khandelwal do not explicitly disclose the method of Claim 8, further comprising sending an authentication request from the network mediator to the device management server, and upon receiving, from the device management server, a first answer to the authentication request transmitting authentication credentials from the network mediator to the device management server, determining whether a second answer has been received from the device management server, upon receiving the second answer from the device management server, parsing the second answer to determine whether the network mediator is successfully authenticated to the device management server, and in response to determining that 
Ansari teaches sending an authentication request from a network mediator to a device management server (at step 701, the gateway’s control channel interface 120h sends and receives a connection request to create a Transmission Control Protocol (TCP) on Transport Layer Security (TLS) connection (i.e. control channel 210) with the presence and networking infrastructure 1106 in the service management center 201, [0121]); and 
upon receiving, from the device management server, a first answer to the authentication request: 
transmitting authentication credentials from the network mediator to the device management server (the gateway encrypts certain data and sends the encrypted data in what is referred to as an authentication request to the service management center 201 across the control channel 210. Through the presence and networking infrastructure 1106 this authentication request is sent to the authentication manager 1124 (step 703), [0121]); 
determining whether a second answer has been received from the device management server (the authentication manager 1124, at step 704, responds to the presence and networking infrastructure 1106 indicating that the gateway device 10 is authenticated. In turn, the presence and networking infrastructure 1106 responds to the gateway 10, [0121]); 
upon receiving the second answer from the device management server: 

in response to determining that the network mediator is successfully Docket No. 49986-0920 (RSID 1-961)-36-authenticated to the device management server, requesting the one or more policies from the device management server (at step 705, when the user makes an application service request through the gateway device, the service manager 120i sends a service request for application services to the service management center 201, [0123]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to properly authenticate a gateway or mediation device in the system/method of Imai-Watanabe-Khandelwal as suggested by Ansari in order to ensure that only authorized devices are able establish connections with a management system. One would be motivated to combine these teachings because it would protect the system from being accessed by unauthorized users and devices.

Regarding claim 18, Imai-Watanabe-Khandelwal do not explicitly disclose the one or more non-transitory computer-readable storage media of Claim 15, storing additional computer instructions which, when executed by the one or more processors, cause the one or more processors to perform sending an authentication request from the network mediator to the device management server, and upon receiving, from the device 
	Ansari teaches wherein a memory stores additional computer instructions which, when executed by one or more processors, cause the one or more processors to perform: 
sending an authentication request from a network mediator to a device management server (at step 701, the gateway’s control channel interface 120h sends and receives a connection request to create a Transmission Control Protocol (TCP) on Transport Layer Security (TLS) connection (i.e. control channel 210) with the presence and networking infrastructure 1106 in the service management center 201, [0121]); and 
upon receiving, from the device management server, a first answer to the authentication request: 
transmitting authentication credentials from the network mediator to the device management server (the gateway encrypts certain data and sends the encrypted data in what is referred to as an authentication request to the service management center 201 across the control channel 210. Through the presence 
determining whether a second answer has been received from the device management server (the authentication manager 1124, at step 704, responds to the presence and networking infrastructure 1106 indicating that the gateway device 10 is authenticated. In turn, the presence and networking infrastructure 1106 responds to the gateway 10, [0121]); and 
upon receiving the second answer from the device management server: 
parsing the second answer to determine whether the network mediator is successfully authenticated to the device management server (the gateway’s control channel interface 120h marks the control channel 210 connection as up and raises a notification event to the service manager 120i, [0121]); and 
in response to determining that the network mediator is successfully Docket No. 49986-0920 (RSID 1-961)-36-authenticated to the device management server, requesting the one or more policies from the device management server (at step 705, when the user makes an application service request through the gateway device, the service manager 120i sends a service request for application services to the service management center 201, [0123]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to properly authenticate a gateway or mediation device in the system/method of Imai-Watanabe-Khandelwal as suggested by Ansari in order to ensure that only authorized devices are able establish connections with a .  


13.	Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imai-Watanabe-Khandelwal in view of Chakravarthy et al. (US 2013/0036216).

Regarding claim 12, Imai-Watanabe-Khandelwal do not explicitly disclose the method of Claim 8, further comprising receiving, from the network device, one or more Simple Network Messaging Protocol (SNMP) messages, wherein the one or more SNMP messages comprise one or more of: a trap message, an alert, a warning, or a status report, analyzing the one or more SNMP messages to determine whether to report at least one of the one or more SNMP messages to the device management server, and in response to determining that at least one of the one or more SNMP messages is to be reported to the device management server generating one or more reporting messages that include at least one of the one or more SNMP messages, and transmitting the one or more reporting messages to the device management server.  
Chakravarthy teaches receiving, from a network device, one or more Simple Network Messaging Protocol (SNMP) messages (The agent system may include software, hardware, or firmware designed to transmit alerts in response to conditions on the agent system, [0014]; The alerts may take the form of Simple Network Management Protocol (SNMP) traps, [0014]); 

analyzing the one or more SNMP messages to determine whether to report at least one of the one or more SNMP messages to the device management server (The offload engine 203a may receive the SNMP trap from agent system 201 and call the event generator 203b. The event generator 203b may then parse the SNMP PDU, [0016]; The event generator engine 203 can then determine the number of events generated and the time at which they were generated using the cache, and only inject events into the device objects when the constraints were met, [0018]); and 
in response to determining that at least one of the one or more SNMP messages is to be reported to the device management server: generating one or more reporting messages that include at least one of the one or more SNMP messages (an alert from an agent system may be converted into an event with a pre-determined structure, [0021]), and transmitting the one or more reporting messages to the device management server (transmitting the event structure to a management system, such as the management system 202 from FIG. 2, [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize SNMP trap messages in the system/method of Imai-Watanabe-Khandelwal as suggested by Chakravarthy as a way to alert a managing device. One would be motivated to combine these teachings 

Regarding claim 19, Imai-Watanabe-Khandelwal do not explicitly disclose the one or more non-transitory computer-readable storage media of Claim 15, storing additional computer instructions which, when executed by the one or more processors, cause the one or more processors to perform receiving, from the network device, one or more Simple Network Messaging Protocol (SNMP) messages, wherein the one or more SNMP messages comprise one or more of: a trap message, an alert, a warning, or a status report, analyzing the one or more SNMP messages to determine whether to report at least one of the one or more SNMP messages to the device management server, and in response to determining that at least one of the one or more SNMP messages is to be reported to the device management server generating one or more reporting messages that include at least one of the one or more SNMP messages, and transmitting the one or more reporting messages to the device management server.  
Chakravarthy teaches receiving, from a network device, one or more Simple Network Messaging Protocol (SNMP) messages (The agent system may include software, hardware, or firmware designed to transmit alerts in response to conditions on the agent system, [0014]; The alerts may take the form of Simple Network Management Protocol (SNMP) traps, [0014]); 
wherein the one or more SNMP messages comprise one or more of: a trap message, an alert, a warning, or a status report (The agent system may have a 
analyzing the one or more SNMP messages to determine whether to report at least one of the one or more SNMP messages to the device management server (The offload engine 203a may receive the SNMP trap from agent system 201 and call the event generator 203b. The event generator 203b may then parse the SNMP PDU, [0016]; The event generator engine 203 can then determine the number of events generated and the time at which they were generated using the cache, and only inject events into the device objects when the constraints were met, [0018]); and 
in response to determining that at least one of the one or more SNMP messages is to be reported to the device management server: generating one or more reporting messages that include at least one of the one or more SNMP messages (an alert from an agent system may be converted into an event with a pre-determined structure, [0021]), and transmitting the one or more reporting messages to the device management server (transmitting the event structure to a management system, such as the management system 202 from FIG. 2, [0022]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize SNMP trap messages in the system/method of Imai-Watanabe-Khandelwal as suggested by Chakravarthy as a way to alert a managing device. One would be motivated to combine these teachings because an SNMP trap message is an efficient way to communicate an instantaneously triggered alarm when an important event happens.  


14.	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imai-Watanabe-Khandelwal in view of Mukerji et al. (US 9,106,479).

Regarding claim 13, Imai teaches the method of Claim 8, further comprising: 
prior to receiving the one or more policies from the device management server, establishing a first communications connection between the network mediator and the device management server (the management system communication unit 1 activates the HTTP communication function, and makes connection to the management system 70 via the fire wall and the Internet, [0082]); and 
wherein establishing the first communications connection with the device management server comprises: 
generating and transmitting, from the network mediator to the device management server, a mediator request for establishing the first communications connection (in order to start the connection between the customer system 60 and the management system 70, since the fire wall exists, it is necessary that the connection start request should be transmitted from the management mediating device 10 to the management system 70, [0053]).
However, Imai-Watanabe-Khandelwal do not explicitly disclose in response to transmitting the mediator request to the device management server, receiving, from the device management server, a server acknowledgment and a server request for establishing the first communications connection, in response to receiving the server acknowledgment and the server request from the device management server, 
Mukerji teaches in response to transmitting a mediator request to a device management server (the SAC sends a SYN packet 510 to the server, column 8 lines 48-49), receiving, from the device management server, a server acknowledgment and a server request for establishing a first communications connection (The server responds by sending a SYN-ACK packet 512, column 8 lines 49-50); 
in response to receiving the server acknowledgment and the server request from the device management server, generating and transmitting, to the device management server, a mediator acknowledgment to confirm that the first communications connection has been established (The SAC then responds by sending an ACK packet 514 to the server, column 8 lines 50-51); and 
Docket No. 49986-0920 (RSID 1-961)-37-wherein the first communications connection between the network mediator and the device management server is a TCP/IP connection (network devices that use the Transmission Control Protocol/Internet Protocol (“TCP/IP”) suite of protocols to communicate with one another, column 3 lines 51-54; it has established a TCP connection as a TCP client with the server 112, column 8 lines 52-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a TCP handshake in the system/method of Imai-Watanabe-Khandelwal as suggested by Mukerji in order to establish a connection. One would be motivated to combine these teachings because one would recognize this 

Regarding claim 20, Imai teaches the one or more non-transitory computer-readable storage media of Claim 15, storing additional computer instructions which, when executed by the one or more processors, cause the one or more processors to perform: 
prior to receiving the one or more policies from the device management server, establishing a first communications connection between the network mediator and the device management server (the management system communication unit 1 activates the HTTP communication function, and makes connection to the management system 70 via the fire wall and the Internet, [0082]); and 
wherein establishing the first communications connection with the device management server comprises: 
generating and transmitting, from the network mediator to the device management server, a mediator request for establishing the first communications connection (in order to start the connection between the customer system 60 and the management system 70, since the fire wall exists, it is necessary that the connection start request should be transmitted from the management mediating device 10 to the management system 70, [0053]).
However, Imai-Watanabe-Khandelwal do not explicitly disclose in response to transmitting the mediator request to the device management server, receiving, from the device management server, a server acknowledgment and a server request for establishing the first communications connection, in response to receiving the server 
Mukerji teaches in response to transmitting a mediator request to a device management server (the SAC sends a SYN packet 510 to the server, column 8 lines 48-49), receiving, from the device management server, a server acknowledgment and a server request for establishing a first communications connection (The server responds by sending a SYN-ACK packet 512, column 8 lines 49-50); 
in response to receiving the server acknowledgment and the server request from the device management server, generating and transmitting, to the device management server, a mediator acknowledgment to confirm that the first communications connection has been established (The SAC then responds by sending an ACK packet 514 to the server, column 8 lines 50-51); and 
Docket No. 49986-0920 (RSID 1-961)-37-wherein the first communications connection between the network mediator and the device management server is a TCP/IP connection (network devices that use the Transmission Control Protocol/Internet Protocol (“TCP/IP”) suite of protocols to communicate with one another, column 3 lines 51-54; it has established a TCP connection as a TCP client with the server 112, column 8 lines 52-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a TCP handshake in the system/method of Imai-Watanabe-Khandelwal as suggested by Mukerji in order to establish a connection. .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wright et al.			US 8,942,686 – criteria for determining whether to enable a mediation response.

Sharma et al.			US 10,555,357 – determining that a signal condition at the relay access node meets a criteria before forwarding.

Visinkevich 			US 2012/0047054 – a mediator determining criteria of responses.

Kenderov			US 2015/0106216 – intermediate computer transmits only valid responses.

Snyder et al.			US 2017/0289225 – an intermediate node determines whether a response is expired.

Araki 				US 2018/0048773 – a relay unit determines whether relay of a packet is allowed based on relay conditions.

Folke et al.			US 2018/0139694 – a relay device determining whether one or more criteria for responding to a relay request are satisfied.

Xu et al.			US 2020/0170075 – sending a response message if it is determined that a forwarding condition is satisfied.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451